Citation Nr: 0818055	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1981 to 
August 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2005 
and May 2007.  That development was completed, and the case 
has since been returned to the Board for appellate review.

A hearing was held on November 2, 2004, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to currently have 
sinusitis that is related to his military service.


CONCLUSION OF LAW

Sinusitis was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board does acknowledge that the RO did not provide the 
veteran with notice of the information or evidence needed to 
substantiate his claim prior to the initial rating decision 
in September 2001, which denied the benefits sought on 
appeal. Nevertheless, the RO did send the veteran letters in 
June 2005, November 2005, and June 2007, which did meet the 
notification requirements.  Thus, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the June 2005 letter stated that 
the evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the July 2003 statement of 
the case (SOC) and the August 2006 and November 2007 
supplemental statements of the case (SSOC) notified the 
appellant of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2005 and November 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA was requesting all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.  The appellant was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2005 and November 2005 letters notified the appellant 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The June 2005 and June 2007 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2005 and November 2005 letters 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Finally, in the June 2005 and November 2005 notice letters, 
the RO informed the claimant to submit any evidence in his 
possession that pertains to the claim.  Thus, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2007 letters informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in October 2007 in connection with his claim for 
service connection, and he was provided the opportunity to 
testify at a hearing before the Board.  

The Board does acknowledge the contention of the veteran's 
representative that the veteran was not afforded a proper VA 
examination in October 2007.  In particular, the veteran's 
representative points out that the examiner did not provide 
his qualifications and did not sign the examination report.  

The Board does observe that the education, training, and 
experience of the October 2007 VA examiner are not 
ascertainable from the record.  However, pursuant to relevant 
case law, a medical opinion need not be by a physician in 
order to be competent.  In fact, in the absence of evidence 
showing that the examiner was not sufficiently qualified, the 
Board may presume the competence of a VA medical examiner. 
Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007) (rejecting 
argument that VA cannot rely upon medical opinions that do 
not explicitly state the qualifications of the examiner; see 
also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) 
(presumption of regularity doctrine permits courts to presume 
what appears regular is regular and shifts the burden to the 
attacker to establish the contrary).   In this case, the 
veteran and his representative have not provided any evidence 
that would cast doubt on the October 2007 VA examiner's 
competence and qualifications.  Absent such evidence, the 
Board may presume the competence of the October 2007 VA 
examiner. 

Moreover, the regulations do not require that a VA examiner's 
report bear a signature, and the veteran and his 
representative have not cited to authority to support such a 
contention.  Indeed, the VA Adjudication Procedure Manual 
provides that copies of VA examination reports by AMIE/CAPRI 
without signatures are acceptable because signed copies are 
maintained by the Veterans Health Administration (VHA) 
examining facilities. See VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iv, Chapter 3, Section D.  In this 
case, the claims file contains printout copies of the October 
2007 VA examination report rather than the original report 
itself.  As such, the signature of the October 2007 VA 
examiner is not necessary.  

Notably, the veteran and his representative do not specify 
any alleged deficiency in the opinion provided by the October 
2007 VA examiner.  Based on the foregoing, the Board 
concludes that the October 2007 VA examination report is 
sufficient for the purpose of adjudicating the veteran's 
claim.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for sinusitis.  
His service medical records do show that he sought treatment 
for acute sinusitis in January 1989, June 1993, October 1994, 
December 1997, and February 1998.  He was also afforded a VA 
examination in May 2001, prior to his separation, at which 
time he was diagnosed with recurrent sinusitis.  However, the 
May 2001 VA examiner noted that the veteran's sinus problems 
were usually worse during the high pollen season and that his 
sinus x-rays had always been normal.  Moreover, the remainder 
of the veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of sinusitis.  Thus, the 
sinus symptomatology the veteran experienced in service 
appears to have been acute rather than chronic.  See 
38 C.F.R. § 3.380 ("Seasonal and other acute allergic 
manifestations subsiding on the absence or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.").  

In addition to the lack of evidence showing that chronic 
sinusitis manifested during active duty service, the medical 
evidence of record does not link any current diagnosis of 
sinusitis to the veteran's active service.  VA medical 
records dated in February 2004 document the veteran as having 
sinusitis.  However, those treatment records do not discuss 
the etiology of such a disorder.  In addition, the Board 
notes that there are no subsequent medical records 
documenting a diagnosis of sinusitis.  In fact, the veteran 
was afforded a VA examination in October 2007 at which time 
the examiner indicated that there was no evidence of 
sinusitis.  Instead, the examiner found that the veteran had 
perennial allergic rhinitis.  Although sinusitis and allergic 
rhinitis may be manifested by similar symptoms, they are 
separate and distinct disorders.  Sinusitis is defined as the 
inflammation of a sinus. See Dorland's Illustrated Medical 
Dictionary 1531 (27th ed. 1985).  Rhinitis is an inflammation 
of the mucous membrane of the nose, and allergic rhinitis 
refers to any allergic reaction of the nasal mucosa. See 
Dorland's Illustrated Medical Dictionary at 1460.  As such, 
the evidence of record does not show that there is any 
current diagnosis of sinusitis to which the veteran's 
symptomatology in service could be related.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
sinusitis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for sinusitis is not warranted.


ORDER

Service connection for sinusitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


